                     IN THE-UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

                                      NO. 5:09-CR-104-B0-2


UNITED STATES OF AMERICA,                       )
                Plaintiff,                      )
                                                )
                 v.                             )              ORDER
                                                )
JONATHAN JORDAN,                                )
              Defendant.                        )

       The court orders the transmittal of a sealed document found at D.E. 54 in this case

to the United   Sta~es   District Court for the District of South Carolina. The court DIRECTS

the Clerk to provide the document at the appropriate address.

       SO ORDERED, thisµday of January 2019.



                                         z1:~;¥
                                         CHIEF UNITED STATES DISTRICT JUDGE
